J. F. Daly, J.
The papers do not show sufficient grounds for the removal of the assignee. There does not seem to be any reason for believing that the trust estate will not be properly administered by him. The application to remove him will be denied. The application for examination of the books will be granted. There does not seem to be any authority for compelling the assignee to permit creditors to inspect the assigned stock. If they make an offer to purchase it, the assignee will exercise his judgment in accepting or rejecting such offer, being responsible for his good faith and discretion in so doing.
Order accordingly.